695 S.E.2d 753 (2010)
STATE
v.
Hasson Jamaal BACOTE.
No. 360A09.
Supreme Court of North Carolina.
April 7, 2010.
Malcolm Hunter, Jr., Appellate Defender, Jonathan E. Broun, Durham, for Hasson Jamaal Bacote.
*754 Robert C. Montgomery, Special Deputy Attorney General, Greg Butler, for State of NC.
The following order has been entered on the motion filed on the 6th of April 2010 by Defendant-Appellant for Extension of Time to Prepare Trial Transcript:
"Motion Allowed by order of the Court in conference this the 7th of April 2010."
Court reporter shall have up to and including the 22nd day of April 2010 to prepare and deliver transcript to counsel.